Citation Nr: 1544435	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-23 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for a left hip disability, on a schedular basis.
 
2.  Entitlement to an increased initial rating in excess of 10 percent for a left hip disability, on a, extraschedular basis or based on the combined effects of multiple service-connected disabilities.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease, left knee.

4.  Entitlement to an increased rating in excess of 20 percent for status post anterior cruciate ligament reconstruction, left knee.

5.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1988.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claims were remanded by the Board in February 2013.  To the extent possible, the directives of the remands were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2015 Appellant's Brief, the Veteran's accredited representative asserted that the Veteran's service-connected left knee and left hip disabilities impacted his ability to work.  As such, the Board finds that a claim for TDIU has been raised by the record and is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2013, the Board referred the issue of entitlement to service connection for a disorder of the left elbow to the AOJ for appropriate action.  Review of the claims folder shows that this issue has yet to be addressed by the AOJ.  As such, the issue of entitlement to service connection for a left elbow disorder has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to initial ratings for left knee degenerative joint disease and status post anterior cruciate ligament reconstruction of the left knee, increased rating for a left hip disability on a extraschedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the competent medical evidence of record indicates that the Veteran's service-connected left hip disability has been manifested by limitation of adduction, cannot cross legs.  Left hip flexion was limited to, at worst, 60 degrees; extension was not limited to 5 degrees.  Limitation of abduction and motion lost beyond 10 degrees is not shown; and there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for the service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5253 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Pertinent treatment records have been obtained and reviewed.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran has also been afforded VA examinations in order adjudicate his increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Factual Background/Laws and Regulations/Analysis

In the March 2008 rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for left hip acetabular spurring, effective from June 21, 2007.  The Veteran thereafter perfected a timely appeal.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In the rating action on appeal, the RO assigned the initial rating under Diagnostic Code 5273-5252.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  These hyphenated codes may be read to indicate that malunion of the ankle is the service-connected disorder and it has been rated as if the residual condition is limitation of thigh flexion. 

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic codes to rate the Veteran's left hip are 5250-5255.  38 C.F.R. § 4.71a.  As will be discussed in detail below, the Veteran's symptoms involve limitation of motion and pain in the hip.  The Veteran's ankle is not involved at all and consideration of Diagnostic Code 5273 is inappropriate.  

The hip can be rated under Diagnostic Codes 5250-5255.  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Estaban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected left hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg). 

Diagnostic Code 5251 provides for a 10 percent rating for limitation of thigh extension to 5 degrees.  

Diagnostic Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  

Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The report of a November 2007 VA joints examination shows that a history of bilateral hip pain, worse on the left side, was provided.  No known pathology was noted to be present, other than being informed by a chiropractor of abnormal movement.  The Veteran complained of pain being four of 10 most days.  Left hip flexion range of motion testing showed active flexion motion was to 125 degrees, with pain beginning at 100 degrees.  Passive flexion range of motion examination showed pain at 100 degrees.  Additional limitation of motion was noted, due to pain.  Loss of repetitive motion was indicated from zero to 110 degrees.  Left hip extension was to zero degrees, with no pain or additional limitation of motion.  Abduction studies showed on active testing motion from zero to 20 degrees, with pain beginning at 10 degrees and ending at 20 degrees.  Passive abduction range of motion was from zero to 15 degrees, with pain throughout.  Additional limitation of motion was noted, due to pain, from zero to 15 degrees.  Adduction testing revealed pain beginning at 15 degrees on active and passive testing.  Additional limitation of motion was noted, due to pain, from 10 to zero degrees.  Left hip acetabular spurring was diagnosed.  The examiner noted that the Veteran's left knee disability precluded a thorough hip rotation examination because the Veteran was actively guarding his left knee.  

The report of an April 2013 VA hip and thigh examination shows that left hip spur was diagnosed.  The Veteran described severe pain, lasting from minutes to all day.  He denied incapacitating flare-ups needing admissions or surgeries.  The Veteran denied that the flare-ups impacted the function of his hip.  Range of motion testing showed left hip flexion to 60 degrees, with painful motion from 0 degrees.  Extension was greater than five degrees, with painful motion from 0 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was limited so that the Veteran could not cross his legs.  Rotation was not limited so that the Veteran could not toe-out more than 15 degrees.  He was able to perform repetitive use tests with three repetitions.  Findings were similar in nature to those motion findings set out above.  The Veteran did not have additional limitation of motion of the hip and thigh after repetitive use testing.  He did have functional loss and/or functional impairment of the hip, manifested by less than normal movement, weakened movement, excess fatigability and pain on movement.  Muscle strength was five of five.  No hip ankylosis was present.  The Veteran also did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  Arthritis was not present.  The examiner commented that the left hip disability impacted the Veteran's ability to work, in that symptoms would increase with duties of a physical nature.  

The Board finds the Veteran is not entitled to an initial rating in excess of 10 percent for any period on appeal and the 10 percent rating should be assigned under Diagnostic Code 5253 for limitation of adduction.  At the April 2013 VA examination, adduction was limited and the Veteran was unable to cross his legs.  The November 2007 VA examination did not include pertinent findings because the examination was limited by left knee pain.  The Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5253 because there is no evidence of limitation of abduction; motion was not lost beyond 10 degrees at any time during the appeal.  

The Veteran is not entitled to a separate rating for limitation of left hip extension at any time during the appeal as there is no evidence of extension limited to 5 degrees.  See November 2007 and April 2013 VA examinations.  Therefore, a separate rating of 10 percent is not warranted for limitation of left hip extension.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

The Veteran is not entitled to a separate rating for limitation of left hip flexion at any time during the appeal as there is no evidence of flexion limited to 45 degrees.  Even with consideration of pain, the Veteran was able to flex his left hip to 100 degrees as of the VA examination in November 2007, and to 60 degrees in the course of April 2013 VA examination.  Therefore, a separate rating 10 percent is not warranted for limitation of left hip flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  There were no flare ups and no additional loss of motion on repetitive testing.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion well in excess of what would be required for separate compensable ratings under the schedular rating criteria for limitation of flexion or extension.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating for functional impairment of the left hip.  DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 43.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than that assigned.  Fenderson, 12 Vet. App. at 119.

The Board has also considered the Veteran's lay statements that his left hip disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Extraschedular Considerations

The Board must consider whether there is a collective effect involving the Veteran's other service connected disabilities. acting with left hip disability, which would give rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is separately service-connected for several disabilities, including the left knee.  Service connection for the left hip was granted as secondary to the left knee disability and the issue of increased rating for the left knee disability is being remanded.  As such, the question of whether any collective effect of the other service-connected disabilities, acting with the left hip disability on appeal, makes his disability picture an unusual or exceptional one is inextricably intertwined with the claims on appeal.  Thus, the issue of entitlement to an increased rating for the left hip, on an extraschedular basis is deferred pending development of the claims on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


ORDER

An initial schedular rating in excess of 10 percent for a left hip disability is denied for the entire period on appeal.


REMAND

Additional development of required on the claims for increased rating for the left knee disabilities and TDIU. 

As noted above, the record raises the issue of entitlement to TDIU.  In addition to the left knee disability on appeal (currently assigned separate 20 and 10 percent ratings), the Veteran is also service connected for low back, right knee, and left and right hip disabilities, each as secondary to the service-connected left knee disabilities.  His combined rating is 60 percent.  Since service connection for the back, right knee and hips was granted as secondary to the service-connected left knee disability, the disabilities are to be considered "one disability" for purposes of determining whether there is one rated at 60 percent because they result from a common etiology.  38 C.F.R. § 4.16(a).  Thus, the Veteran meets the schedular criteria for TDIU.    

On remand, the Veteran should be provided with an appropriate VA examination to assist the Board in determining whether the Veteran is capable of substantial gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Finally, as the issue of entitlement to a TDIU is inextricably intertwined with the remanded issues, a decision on that issue should be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As noted in the decision above, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson, 762 F.3d at 1362.  Thus, the issue of entitlement to an extraschedular rating for the left hip will also be remanded. 

After the issuance of the most recent supplemental statement of the case (SSOC) in April 2013, additional pertinent evidence was added to the record.  This includes an October 2015 VA knee and lower leg conditions disability benefits questionnaire (DBQ) examination report related to the knees.  As the case is being remanded, this evidence will be considered in a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for complaints related to his left knee since February 2013.  After securing the necessary release, obtain these records.

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left knee disabilities condition.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (left knee status post anterior cruciate ligament reconstruction; left knee degenerative joint disease and osteopenia; right knee degenerative joint disease; lumbar spine degenerative joint disease with spina bifida occulta S1 and minimal spondylosis L2-L4; left hip acetabular spurring; and right hip calcification).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing the above, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


